Charles W. Schroeder, Elsie
                                                                 A. Schroeder Schneider,
                                                                     Hollis London, /s



                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 6, 2015

                                   No. 04-14-00167-CV

STEPHENS & JOHNSON OPERATING CO.; Henry W. Breyer, III, Trust; CAH, Ltd.-MOPI
for Capital Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd.-Wiegand Resources Capital
 Account Wiegand Resources; C.T. Carden; Myrl W. Deitch Trust; E.R. Godbout Family Trust;
  Margaret J. Godbout; F.R. Keydel; R.L. Keydel; Pennye K. Maloney; David R. McNitt; RCA
    Trust One; Donald B. Scott; Sunset Production Corporation; Genessee Country Museum,
                                          Appellants

                                             v.

Charles W. SCHROEDER, Elsie A. Schroeder Schneider, Hollis London, Terry Mengers Reel,
Ted Mengers, Debbie Mengers Quates, August H. Setinmeyer, Carole Schroeder Miller, James
  M. Schroeder, Sally Schroeder Tinanus, James E. Schroeder, Sue Schroeder Stanford, Bill
Schroeder, Wayne Hennecke, Diane Hennecke Rhodes, Jerri James, W. Tom Hailey, and Peggy
                                          Hailey,
                                        Appellees

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                Trial Court No. CC-04-143
                        Honorable Ana Lisa Garza, Judge Presiding

                                      ORDER
    The Appellant Gennessee Museum’s Motion for Extension of Time to File Reply Brief is
GRANTED. The appellant’s reply brief is due on April 24, 2015.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court